Citation Nr: 1115662	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  03-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus with erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension, due to exposure to chemicals. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an August 2004 decision, the Board determined that there was no competent evidence linking diabetes mellitus, with erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension, to the Veteran's chemical exposure during service. The Veteran appealed the August 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court). In August 2005, a joint motion for remand was filed by VA and the Veteran's representative. They requested that the August 2004 Board decision be vacated and remanded for failure of the duty to assist and insufficient reasons and bases. In August 2005, the Court granted the motion and remanded the case to the Board. 

In May 2006, the Board remanded the case for the gathering of additional records, which were subsequently associated with the claims folder. In March 2008, the Board requested an independent medical expert (IME) opinion. In August 2008, the Board remanded the claim for initial review of the IME opinion by the Agency of Original Jurisdiction (AOJ). This review was completed in a December 2008 supplemental statement of the case, which denied entitlement to service connection for diabetes mellitus.

The Veteran testified before a decision review officer at the RO in August 2003. A transcript is associated with the record.

The issue of entitlement to service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that diabetes mellitus, with erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension, is due to chemical exposure in military service.

2. During his active duty service in the United States Navy, the Veteran served aboard the USS Granville S. Hall, and his service did not involve duty or visitation in the Republic of Vietnam.

3. The Veteran served aboard the USS Granville S. Hall during the Shipboard Hazard and Defense Project (SHAD).


CONCLUSION OF LAW

Diabetes mellitus, with erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension, was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran received notice in August 2002 as to what evidence he could submit to substantiate his claim, what evidence VA was responsible for gathering, and what the evidence must show. In June 2006, VA sent the Veteran notice as to how it determines a disability rating and effective date for a claim, as required by Dingess, 19 Vet. App. at 486.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available and relevant service records have been obtained. VA medical center treatment records have been associated with the claims folder. The Veteran has indicated that he is not receiving private medical treatment, and he has not authorized the release of any private medical records. The record does not indicate that the Veteran is in receipt of disability-related Social Security Administration (SSA) benefits. 

The Veteran, through his representative, contends that a May 2008 IME examination report is inadequate because it does not include a specific review of an article submitted by the Veteran and that the negative nexus opinion within it is not supported by an adequate rationale. The Board has reviewed the evidence of record and finds that the May 2008 IME examination report complies with the duty to assist. The record indicates that the examiner was given the entire claims folder to review. The examiner indicated that he reviewed all available outside medical research and provided an adequate rationale for his negative nexus opinion based on objective medical evidence and a review of the Veteran's history.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence is against a finding that diabetes mellitus and its associated conditions are due to exposure to herbicides or other chemicals in military service or that diabetes mellitus was incurred in or aggravated by military service. See 38 C.F.R. § 3.303. 

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).

The Veteran is currently diagnosed with diabetes mellitus, which the record indicates was first diagnosed in the early 1980s, more than 10 years after separation from military service. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (stating that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Veteran asserts that diabetes mellitus is due to exposure to chemicals in service, including diethylphthlate, which the Veteran contends is an herbicide. See 38 U.S.C.A. § 1116(b)(1).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran served on a Navy vessel during the Vietnam-era. In an October 2002 report of contact, the Veteran stated that he did not dock or step foot on Vietnam soil during military service. The Board finds no reason to doubt the Veteran's competency or credibility in making this statement, and there is no evidence of record to suggest otherwise. Therefore, the presumption of 38 U.S.C.A. § 1116(b)(1) does not apply.

The Veteran's service treatment records contain no evidence that diabetes mellitus or any of its symptoms manifested in military service. An October 1961 entrance examination contains no indication of diabetes, high blood sugar, or related symptoms. There is no record of treatment for diabetes, high blood sugar, or related symptoms in service, and none are noted on a February 1966 separation examination.

The Veteran filed a claim for entitlement to service connection for diabetes mellitus with associated disabilities in October 2002, asserting that chemicals he was exposed to as part of the Shipboard Hazard and Defense Project (SHAD) caused diabetes mellitus. 

An August 2002 Department of Defense (DOD) study, associated with the claims folder, verifies that the Veteran's ship was part of the program, which involved tests to learn the vulnerabilities of warships to an attack with chemical or biological warfare agents. The August 2002 information indicates that the Veteran's ship may have been exposed to a number of chemicals and that research had been undertaken to determine the long-term effects of exposure. One, a VX nerve agent, was found to be associated with certain side effects, though not diabetes mellitus. Diethylphthlate was noted to cause irritation to the nose and throat, gastrointestinal irritation, or hypotension (low blood pressure). The Board notes that the Veteran has asserted that he experiences hypertension (high blood pressure) associated with his diabetes mellitus. Other chemical agents were found to be associated with short-term irritation, neurological effects, or cardiac conditions. There is no indication in the DOD report that any chemical used in the SHAD project has been found to be associated with the development of diabetes mellitus.

VA treatment records associated with the record indicate a current diagnosis of diabetes mellitus, which was first diagnosed sometime in the early 1980s. VA treatment records do not contain any opinions as to the etiology of diabetes mellitus. 

A January 2003 general VA compensation and pension examination report indicates that the associated conditions of erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension are secondary to diabetes mellitus. A separate January 2003 VA opinion indicates that because the Veteran's problems are seen so frequently in people who have not been exposed to chemicals, it is unlikely that the chemical exposure is responsible for his current diagnoses and problems. The Board finds no reason to doubt the competency or credibility of the examiner in stating this opinion. The opinion is supported by a medical rationale, which, although it does not refer to medical criteria specific to the Veteran, provides some support for the opinion. It is also consistent with the other evidence of record. Therefore, the Board finds the January 2003 VA examiners' opinions to be of probative value in determining the claim.

The Veteran testified before a decision review officer in August 2003. He stated that his last exposure to chemicals was in 1965 and that he was diagnosed with diabetes in 1990. The Board notes that the medical evidence of record indicates that diabetes may have been diagnosed in the early 1980s. See 38 C.F.R. § 3.102. The Veteran reported that he does not have a family history of diabetes. The Veteran said that, in service, he was involved in an incident during which he placed spider monkeys in cages on tugboats. His ship left the area for 24 hours, during which time the Veteran indicates certain chemicals were used; when the Veteran's ship returned, the spider monkeys were dead in their cages. The Veteran was then asked to retrieve the cages without any protective clothing. The Veteran reported that he did not experience current symptoms during military service and that no medical provider has told him that his diabetes might be the result of such exposure. The Veteran, as a layperson, is not competent to make statements regarding medical etiology. See Routen, 10 Vet. App. at 186. In this case, because there is no medical evidence of record to support the Veteran's statements, the Board does not find his statements credible and therefore, does not assign them significant probative weight in deciding the claim.

The Veteran submitted a statement in September 2003, indicating that he was exposed to the following chemicals and that these chemicals caused his diabetes and associated disabilities: bacillus globigii, coxiella burnetti, pasteurella tularensis, diethylphthlate, phosphonothioic acid, sulfur dioxide, methylacetonacetate, sarin nerve gas, acetoacetic acid, and methyl ester. There is no evidence of record to specifically confirm that the Veteran was exposed to each of these chemicals, other than his lay assertions. Even weighing all doubt in favor of the Veteran with regard to exposure, there is no evidence of record to indicate that exposure to such chemicals caused diabetes mellitus or its associated disabilities, other than the Veteran's lay assertions. The Veteran, as a layperson, is not competent to make statements regarding medical etiology, nor is there any medical evidence of record to render his statements credible. Further, the Board notes that, in an April 2004 VA treatment record, the Veteran told a medical provider that he did not know what chemicals he was exposed to in service, detracting from his credibility in asserting he was exposed to the above-listed chemicals. Considering this analysis, the Veteran's contentions regarding exposure to these chemicals causing diabetes mellitus is not assigned probative weight in deciding his claim.

In December 2005, the Veteran submitted Internet research of information released by DOD regarding the SHAD project. The research indicates that no veteran is known to have become acutely ill from exposures during the tests. The research identified certain long-term effects of exposure, including an increased risk for cerebrovascular diseases and respiratory diseases. There is no mention of a general link between exposure and diabetes mellitus and no evidence within the research to indicate specifically that the Veteran's diabetes mellitus might be related to his own exposure.

In May 2008, an independent medical expert (IME) examined the Veteran's claims folder, conducted external research, and issued a negative nexus opinion regarding the Veteran's assertions that exposure to chemicals through the SHAD project caused his diabetes mellitus and associated disabilities. The examiner indicated that he performed an online search of medical literature for any documented link between the chemical agents mentioned in the Veteran's September 2003 statement and diabetes mellitus. He also reviewed the results of an article, Page et al., Long-Term Health Effects of Participation in Project SHAD (Shipboard Hazard and Defense) Advisory Panel for the Study of Long-Term Health Effects of Participation in Project SHAD, which he stated contained "limited evidence" to indicate an association between diabetes mellitus and any of the chemical agents. He reported that he could find no published articles in peer-reviewed medical journals that provided evidence of an association between diabetes and any of the chemical agents. He also stated that diabetes mellitus has a high prevalence and incidence in the United States among people who would have no history of exposure to any of the chemicals listed by the Veteran. In summary, he opined that there was little medical information to support a nexus, and that, based on this, he would conclude that it is less likely than not that the Veteran's diabetes mellitus and associated disabilities are causally related to exposure to any of the listed chemicals. The Board finds no reason to call into question the competency or credibility of the IME. The record indicates that he was asked to provide an opinion due to his expertise. Although the Board notes that VA compensated the examiner for his time, there is no evidence to indicate that his opinion is biased in any way. His statements are supported by his own medical research and by the medical evidence of record. Accordingly, the Board assigns significant probative weight to the IME's opinion. 

The Veteran submitted to VA a medical research article in June 2008, one month after the IME examination report was issued. See Richard W. Stahlhut et al., Concentrations of Urinary Phthalate Metabolites Are Associated with Increased Waist Circumference and Insulin Resistance in Adult U.S. Males, 115 ENVTL. HEALTH PERSPECTIVES, June 2007, at 876 ("Stahlhut article"). The article appears to suggest a possible correlation between concentrations of urinary phthalate metabolites and insulin resistance. Because the IME, whose opinion has been found to be competent and credible, stated in May 2008 that there was no evidence at that time of support in peer-reviewed medical journals, the Board finds that the IME's report establishes that either this article is not from a competent and credible source or that it does not provide even general support for the Veteran's contentions. Review of the article does not indicate that it states that exposure to diethylphthlate or any other chemical listed by the Veteran in his statements may generally cause diabetes mellitus or that the Veteran's specific case of diabetes mellitus is due to such exposure.

The Veteran, through his representative, contends that remand is in order so that the IME may consider whether the Stahlhut article provides support for his claim. However, the Board finds that sending a copy of this article for review to the IME would not raise the possibility of substantiating the Veteran's claim. See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (finding that the Board may determine whether a medical opinion is insufficient or of doubtful weight or credibility). The IME stated that he could find no medical evidence to suggest that the Veteran's specific case of diabetes mellitus was related to chemical exposure in service. He also stated that he could find only "limited evidence" to suggest the possibility of a general link between diabetes and chemical exposure like that experienced by the Veteran. Even considering this limited evidence, the IME determined that it was less likely than not that the Veteran's diabetes mellitus was related to this exposure. The Board finds that the Stahlhut article contains no more than limited evidence of a correlation between exposure to phthalates and insulin resistance. This evidence cannot establish a general link between exposure to diethylphthlates or any other chemical listed by the Veteran and diabetes mellitus or a specific link between the Veteran's diabetes mellitus and chemical exposure in military service. 

The Veteran has stated that he did not experience illness in service or for more than 10 years after separation from service. See Maxson, 12 Vet. App. at 453. He has stated that no medical practitioner has found a link between his disabilities and chemical exposure. There is no evidence of record, other than his lay assertions, to indicate a nexus between diabetes mellitus and chemical exposure in service. The preponderance of the medical evidence of record weighs against the Veteran's claim. The Veteran, as a layperson, is not competent to make statements regarding medical etiology. Therefore, his lay statements to this effect are not given significant weight when compared to the medical evidence of record. Other than the Veteran's lay assertions, nothing of record suggests that further development would substantiate the Veteran's contentions. Accordingly, the preponderance of the evidence is against the claim, and the claim is denied. See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for diabetes mellitus, with erectile dysfunction; bilateral peripheral neuropathy; arterial sclerotic cardiovascular occlusive disease with partial arterial obstruction; cardiovascular disease, status post coronary artery bypass grafting; chronic renal insufficiency; and hypertension, due to exposure to chemicals, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


